Citation Nr: 0122884	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-03 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected subtotal gastric resection, a residual of a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from November 1952 to 
November 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied an increased rating for service-connected 
subtotal gastric resection, a residual of a duodenal ulcer.

By May 2001 supplemental statement of the case, the RO 
increased his disability evaluation to 40 percent.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, this matter continues 
before the Board.

In March 1998 he filed a substantive appeal and requested a 
hearing before a traveling Member of the Board.  See 
38 C.F.R. § 20.700 (2001).  By August 1998 telephone call, he 
indicated that he wished to have a hearing before a hearing 
officer at the RO instead.  Such hearing took place in 
October 1998.


FINDING OF FACT

The veteran's gastrointestinal disability is manifested by no 
more than constipation, bloating, cramping, weight loss, and 
early satiation.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's gastrointestinal disability have not been met.  
38 U.S.C.A. §§  1110, 1131, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114 Diagnostic Code 
7308 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

By June 1971 rating decision, the RO granted service 
connection for subtotal gastric resection, a residual of a 
duodenal ulcer.  On several occasions thereafter, the RO 
denied an increased rating for that disability.  

By January 1997 rating decision, the RO again denied an 
increased rating for a subtotal gastric resection, a residual 
of a duodenal ulcer.  When perfecting his appeal in March 
1998, the veteran indicated that he had moderate, less 
frequent episodes of epigastric disorder with mild symptoms 
after meals and weight loss.  

In October 1998, he underwent a panendectomy.  Findings 
included a large amount of retained food.  That month, on VA 
medical examination, the examiner noted multiple recurrences 
of duodenal ulcer disease since 1958.  The veteran had 
surgery in 1968, to include a subtotal gastrectomy, a 
vagotomy, and a Billroth-I anastomosis.  Following surgery, 
his situation improved, but he had frequent episodes of 
epigastric fullness, causing satiation after very small 
meals.  The examiner diagnosed status post subtotal 
gastrectomy, vagotomy, and Billroth-I and gastric stasis with 
significantly delayed gastric emptying.  

In October 1998, he testified at a hearing at the RO that he 
felt full after very small meals, and as a result, had 
difficulty eating a balanced diet.  In addition, he indicated 
his intolerance to certain foods caused him stomach 
discomfort.  He stated that he was not digesting food 
properly and that he felt nauseated at times and suffered 
from constipation.  He reported that his energy levels were 
low as he could not eat enough or digest properly.  He was 
uncertain as to the number of calories he consumed daily.  He 
stated that he was always very thin and could not gain weight 
and that he had not lost a significant amount of weight as a 
result of his digestive disability.  He indicated that he was 
5'9" and weighed 130 pounds.  He stated that following 
service, he weighed about 140 pounds.  

In a June 1999 letter to his representative, the veteran 
indicated that he suffered constant constipation, and that he 
drank prune juice for relief.  He complained of severe 
stomach cramps and discomfort.  He indicated his desire for 
an increased rating to compensate for his misery.  

On November 2000 VA examination, he reported a poor appetite.  
He denied nausea and vomiting, but complained of abdominal 
bloating, cramps, and discomfort after meals, without 
diarrhea or other symptoms.  He also complained of 
constipation.  On examination, he weighed 120 pounds and his 
maximum weight in the previous year was described as 123 
pounds.  Tests indicated that he did not suffer from anemia 
and that H. pylori was not present.  The examiner diagnosed 
status post antrectomy, Billroth-I anastomosis, chronic 
duodenal ulcer disease, postprandial bloating, cramping, 
fullness, an inability to consume full meals, and weight 
loss.  There was no evidence, however, of anemia, H. pylori, 
dumping, or significant vasomotor disturbance related to his 
surgery.  

As noted above, by May 2001 supplemental statement of the 
case, the RO increased his disability rating to 40 percent, 
effective September 18, 1996.

The Board notes that the veteran suffers from several, very 
significant nonservice-connected disabilities, including 
arteriosclerotic heart disease, status post 4-vessel coronary 
artery bypass grafting, and right cerebrovascular accident 
with left upper extremity, left lower extremity, and left 
facial hemiparesis, which are unrelated to the current 
appeal.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based on assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 Vet. App. at 
629.   

After consideration of all of the evidence of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996). 

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
not warranted as VA has met its obligations to the veteran 
under that statute and the recently-publihed final 
regulations (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
implementing same.  The veteran has been notified of the 
reasons and bases for the RO determinations and of applicable 
law and regulations by March 1998 statement of the case, 
January 1999 supplemental statement of the case, January 2001 
supplemental statement of the case, and May 2001 supplemental 
statement of the case.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  Furthermore, at each stage, he was given 
detailed instructions on how to proceed.  Id.  The RO also 
obtained VA medical records, the only records identified by 
the veteran, and arranged for a number of relevant VA medical 
examinations and opinions.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  As VA has fulfilled its obligations to the 
veteran, the Board finds that it can consider the merits of 
this appeal without prejudice to him.  See Bernard v Brown, 4 
Vet. App. 384 (1993).

The veteran is currently rated under Diagnostic Code 7308 
pertaining to post gastrectomy syndrome.  Under that code, a 
20 percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308 
(2001).

A noted above, the veteran is currently rated 40 percent 
disabled under Code 7308 representing moderate 
symptomatology.  The evidence is clear that the veteran has 
lost weight.  In October 1998, he indicated that he weighed 
130 pounds and testified that following service, he weighed 
approximately 140 pounds.  On November 2000 VA medical 
examination, he weighed 120 pounds.  Further, the evidence is 
unequivocal with respect to chronic constipation, bloating, 
gastric discomfort, and an inability to eat regular meals due 
to a very early sensation of satiation.  On occasion, the 
veteran has complained of nausea, but he denied nausea and 
vomiting during most recent examination.  Such symptoms of 
weight loss, bloating, constipation, and gastric discomfort 
fall squarely within the criteria for a 40 percent rating 
under the Schedule.  

A higher rating of 60 percent is not warranted as the veteran 
does not suffer from the more severe symptomatology 
associated with a 60 percent rating.  As evident from the 
November 2000 VA medical examination, the veteran does not 
suffer from anemia, dumping, or vasomotor disturbance.  
Further, the record is silent with respect to such symptoms 
as hypoglycemia and malnutrition.  Absent this more severe 
symptomatology, the higher evaluation of 60 percent must be 
denied.

In deciding this case, the Board has considered the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis on which to assign a higher disability 
evaluation in that the veteran manifests no separate and 
distinct symptoms of gastrointestinal disability not 
contemplated in the currently assigned 40 percent rating 
permitted under the Schedule.  Furthermore, except for the 
amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the recently-published regulatory changes "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. 45,629.  
Thus, the Board's conclusion that the RO has satisfied the 
VCAA's requirements applies equally to the new regulations.  


ORDER

An evaluation in excess of 40 percent for service-connected 
subtotal gastric resection, a residual of a duodenal ulcer, 
is denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

